PER CURIAM.
Appellant is appealing from an adverse decree of the district court holding it at fault in a collision on the Columbia River westerly from Vancouver, Washington. It moves the court to take two depositions for the purpose of establishing the distance at which at night could be seen the lights on its vessels. The ground of its motion is its neglect to introduce such evidence at the hearing below. The motion is resisted by the owners of the Megler on the ground that upon the taking of the neglected testimony, they will have to be allowed to take the rebuttal testimony showing conditions defeating any contention based upon the lights. Such neglect is not a ground for the taking of further evidence in this court. The motion is denied.